Lewis, J.*
The Attorney-General is certainly in the right. The part of the constitution of the United States quoted, relates only to the exercise of the judicial powers of the United States. Admitting, however, that the trial should have been by a jury, the objection will not prevail on an habeas corpus, for it does not appear on the face of the mittimus that it was otherwise. The same observation is also applicable to the second point made by the defendant. The objection might be listened to on a writ to quash the proceedings. The mittimus is complete, if it shews that there was a judgment by a magistrate or a court authorised to give it.
Martin, J. concurred.
Prisoner remanded.

 The decision took place out of Court.